Citation Nr: 1125765	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-00 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January to June 1987; from January 1988 to January 1992; and from October 2003 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

A November 2010 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating effective May 9, 2008. In December 2010, the Veteran submitted a document to the RO in which he requested reconsideration, or in the alternative noted his disagreement, as to the assigned rating and to the effective date of the grant of service connection for PTSD was received by VA in December 2010.  Apparently pursuant to 38 C.F.R. § 19.26(a) (providing that upon receipt of a notice of disagreement, the RO must reexamine the claim and determine whether additional review or development is warranted), the Veteran was advised by letter dated in January 2011 of the appellate process.  It is unclear from the present record whether the RO undertook any further action in regard to the Veteran's notice of disagreement.

The RO is therefore advised that if it determined that further action was not warranted under 38 C.F.R. § 19.26(a), the Veteran has filed a notice of disagreement as to the issues of the assigned rating and the effective date of the grant of service connection for PTSD, and the RO must undertake further appellate proceedings including the issuance of a Statement of the Case as to any issues not resolved.  Manlincon v. West, 12 Vet. App. 238 (1999),
     
The now-reopened claim of service connection for headaches and the claim for service connection for a right knee disability are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The original claim of service connection for headaches was denied by an unappealed rating decision in January 2007; the claim for service connection for headaches was again denied by an unappealed rating decision in October 2007.  

2.  The additional evidence received subsequent to the October 2007 rating decision is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for headaches.  


CONCLUSIONS OF LAW

1.  The October 2007 rating decision which denied entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  Evidence received since the October 2007 decision is new and material with respect to the issue of service connection for headaches and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As to the claim for whether new and material evidence has been submitted to reopen the claim for service connection for headaches, because the Board is reopening, there need not be a discussion on whether the duty to notify has been met, as the Veteran's claim has been successful and any error was not prejudicial.  


Analysis of the Claim

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  


"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The issue of service connection for headaches was originally denied by a rating decision dated in January 2007 because the Veteran's headaches were considered to have preexisted service and to have not been aggravated thereby.  The Veteran was notified of the denial later in January 2007, and he did not timely appeal this rating decision.  This issue was again denied by rating decision in October 2007 because the evidence did not show that the Veteran's headaches were incurred in or aggravated by service; the Veteran was notified later in October 2007 and he did not timely appeal.  A claim to reopen for service connection for headaches was subsequently received by VA in May 2008.  This claim was denied by rating decision in November 2008, and the Veteran timely appealed.

The evidence on file at the time of the October 2007 RO decision consisted of the Veteran's service treatment records and VA treatment and examination records dated through July 2007.

The Veteran's service treatment records reveal complaints of headaches in October 1989.  Headaches were also noted at various times after service, including in January 1997, March 2005, November 2005, February 2006, July 2006, December 2006, January 2007, and April 2007.  The Veteran reported in February 2006 that his headaches began in 1991.

Pertinent evidence received after October 2007 consists of VA treatment records beginning in 2008 and of written statements by the Veteran.

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be postservice evidence of headaches incurred in or aggravated by service.  

The evidence received after October 2007 includes a diagnosis in VA treatment records dated in January 2008 of chronic headaches since 1991, presumably common migraines.  

The January 2008 VA treatment report is new and material.  It is new because it was received by VA after October 2007 and it is material because it raises a reasonable possibility of substantiating the claim - i.e., it indicates the possibility that the Veteran has headaches due to service.  

Therefore, new and material evidence has been submitted and the claim for service connection for headaches is reopened.



ORDER

As new and material evidence has been submitted to reopen the claim of service connection for headaches, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for headaches.  

Although the January 2008 record is new and material with respect to the issue of service connection for headaches, it is insufficient for a reasoned determination.  The January 2008 report does not appear to be based on a comprehensive review of the claims files, as it does not include a discussion of the pertinent medical history.  Consequently, a nexus opinion is needed prior to final Board adjudication.

With respect to the issue of service connection for a right knee disability, there are complaints and findings of right knee disability in service in 1991 and a notation in a May 2008 VA treatment report that the Veteran complained of a right knee problem since 1991.  However, no right knee disability was noted on service evaluation in June 2002, and there is no postservice nexus opinion with a diagnosis of a right knee disability due to service.  Consequently, additional development on this issue is also warranted.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2010), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).  



Therefore, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records pertinent to treatment for headaches and/or a right knee disability that are not currently on file.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the RO/AMC should obtain and associate with the file all records that are not currently on file.  If the RO/AMC is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible.  

2.  The RO/AMC will then schedule the Veteran for a VA examination by an appropriate health care provider to determine the etiology of his headaches.  The following considerations will govern the examination:

a.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.   The examination report must reflect review of pertinent material in the claims folder.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has headaches that were incurred in or aggravated beyond normal progression by service.  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state.

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The RO/AMC will also schedule the Veteran for a VA examination by an appropriate health care provider to determine the etiology of his right knee disability.  The following considerations will govern the examination:

a.  The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with this examination.   The examination report must reflect review of pertinent material in the claims folder.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has a right knee disability that was incurred in or aggravated beyond normal progression by service.   

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state. 

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

4.  Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any of the examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Following completion of all indicated development, the RO/AMC will readjudicate the reopened claim of service connection for headaches and readjudicate the issue of service connection for a right knee disability, to include consideration of all evidence that has been added to the record since its last adjudicative action.  If either of the benefits sought on appeal remains denied, the Veteran will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran will then be given an appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


